DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komada (US 2013/0127329).
Regarding independent claim 1, Komada teaches a light-emitting device (Fig. 1) comprising at least a solid-state light source (Fig. 1, Element 1) that emits light having a peak wavelength in the range of 480 nm or less (¶ [0034]) and a fluorescent film (Fig. 1, Element 11) that covers the solid-state light source (1) and includes at least one kind of phosphor (Fig. 1, Element 12), wherein the fluorescent film (11) includes at least one kind of near-infrared phosphor that is excited by light from the solid-state light source and emits light having a peak wavelength in the range exceeding 700 nm (¶ [0057]) and having an emission spectrum with a full width at half maximum of 100 nm or more in a range including the peak wavelength (¶ [0054]).
Regarding claim 2, Komada teaches a continuous emission spectrum at least in the range of 400 nm or more to 1,000 nm or less (¶ [0086]).
Regarding claim 3, Komada teaches the fluorescent film (11) including at least one kind of visible phosphor that is excited by light from the solid-state light source (1) and emits light having a peak wavelength in the range of 350 nm or more to 700 nm or less (¶ [0059]).
Regarding claim 10, Komada teaches two or more of the solid-state light sources (Fig. 1, Elements 1, 2, 3).
Regarding claim 11, Komada teaches the solid-state light source (1) being at least one selected from a light-emitting diode, a laser diode, and an organic electroluminescent light-emitting element (¶ [0031]).
Regarding claim 12, Komada teaches the near-infrared phosphor including divalent europium (¶ [0054]).
Regarding claim 13, Komada teaches the near-infrared phosphor having a composition represented by formula LiaSrbLacSidNeEuf (¶ [0054]).  The Examiner notes that Komada does not teach Li included in the formula but the claim recites “a” can be zero (0 ≤ a ≤ 8.22).
Regarding independent claim 14, Komada teaches a fluorescent film including: at least one kind of near-infrared phosphor that, due to light having a peak wavelength in the range of 480 nm or less (¶ [0034]), emits light having a peak wavelength in the range exceeding 700 nm (¶ [0057]) and having an emission spectrum with a full width at half maximum of 100 nm or more in a range including the peak wavelength (¶ [0054]); and at least one kind of visible phosphor that, due to the light, emits light having a peak wavelength in the range of 350 nm or more to 700 nm or less (¶ [0059]).
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the closest prior art of record, Komada (US 2013/0127329), neither shows or suggests a light-emitting device comprising, in addition to other limitations of the claim, a fluorescent film including, as a visible phosphor, one or more kinds of each of: a visible phosphor A that is excited by light from a solid-state light source and emits light having a peak wavelength in the range of 350 nm or more to less than 430 nm; a visible phosphor B that is excited by light from the solid-state light source and emits light having a peak wavelength in the range of 430 nm or more to less than 500 nm; and a visible phosphor C that is excited by light from the solid-state light source and emits light having a peak wavelength in the range of 500 nm or more to 700 nm or less.
Due to their dependencies upon claim 4, claims 5-9 are also allowable.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        21 July 2022